Citation Nr: 0406629	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  95-00 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel

INTRODUCTION

The veteran served on active duty from July 1968 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from September 1993 and January 1994 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia, which denied service connection for 
a mental disorder.  The veteran filed a notice of 
disagreement in February 1994, which was timely as to both 
rating decisions, a statement of the case was issued in 
November 1994, and the veteran perfected his appeal to the 
Board by filing a VA Form 9 substantive appeal in December 
1994.  The Board remanded the case for further development of 
the evidence in August 1998.

A hearing was held on October 20, 2003, in Atlanta, Georgia, 
before Robert E. Sullivan, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.


FINDING OF FACT

A current psychiatric disorder, variously diagnosed as major 
depressive disorder, depression, and PTSD, is the result of a 
psychiatric disease begun in active service or of events 
experienced in active service.


CONCLUSION OF LAW

A current psychiatric disorder, variously diagnosed as major 
depressive disorder, depression, and PTSD, was incurred in 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist.

While this appeal was pending before the RO and the Board, 
the Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 9, 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002).  This law clarified the obligations of 
VA with respect to the duty to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In the 
decision below, the Board has granted the veteran's claim for 
service connection for a psychiatric disorder, and therefore 
the benefit sought on appeal has been granted in full.  
Accordingly, regardless of whether the requirements of the 
VCAA have been met in this case, no harm or prejudice to the 
appellant has resulted.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92.

Service Connection For A Psychiatric Disorder.

Background.

Service medical records reflect no complaints or findings of 
a mental or psychiatric disorder in service.  Two months 
after service separation in July 1972, the veteran was 
admitted to a private hospital in September 1972 where he was 
treated as an inpatient for two months.  On admission, the 
diagnoses were anxiety neurosis, passive-aggressive 
personality, and drug dependence, amphetamines.  The final 
diagnosis on discharge in November 1972 was depressive 
neurosis of anaclitic variety.  While in the hospital, the 
veteran reported that he felt that his psychiatric disorder 
began while he was in the service.  He also reported that, 
while in service, he got involved in a race riot on the base.

The veteran was readmitted to the same private hospital in 
March 1975, where he stayed for a week before being 
transferred to a VA hospital.  The final diagnoses included 
depressive neurosis.  The veteran was treated at the VA 
facility for four days.  The diagnosis was depressive 
neurosis.

VA outpatient records show that the veteran has been treated 
by VA in mental hygiene clinics from 1992 for depression and 
anxiety.  In June 1994, a VA clinical psychologist, J. B., 
Ph.D., and a psychology resident, B.N., stated that the 
veteran's psychiatric "difficulties were in part due to some 
traumatic experiences which occurred during his service".  
VA outpatient records show diagnoses of PTSD as early as 
1996.

In July 1996, the veteran submitted a statement to the RO in 
which he reported several stressful incidents which he 
experienced in service; he also testified about these events 
at a January 1997 hearing before a VA hearing officer.  He 
reported that he had been punched in the stomach by a drill 
sergeant.  He also stated that he had been involved in a race 
riot on a military base and that he had been personally 
assaulted twice while stationed in Hawaii.  In June, 
September, and November 1997, the veteran was hospitalized in 
a VA medical center (VAMC) with diagnoses of psychosis, not 
otherwise specified, generalized anxiety disorder, and panic 
disorder by history.

In November 1998, VA arranged for the veteran to undergo a 
psychiatric examination conducted by a private physician, D. 
A. S., M.D.  The diagnoses were PTSD; major depression, 
recurrent; history of polysubstance abuse, currently in 
remission by the veteran's report; and personality disorder, 
not otherwise specified, with features of borderline 
personality disorder.  Dr. S. noted that the diagnosis of 
PTSD was related to the history of traumatic events which the 
veteran reported having experienced in service.  Dr. S. also 
noted that it was difficult to sort out which disabling 
symptoms were associated with PTSD and which were associated 
with the personality disorder, but he indicated, based on his 
review of medical records and the veteran's reports, that 
some of the disabling symptoms were related to PTSD.  He 
further stated, "some of his 'psychosis' may have been 
related to . . . borderline decompensations."  Dr. S. 
indicated that the recurrent depression appeared to be 
related to PTSD and the personality disorder.

In January 2001, VA arranged for the veteran to undergo a 
psychiatric examination conducted by another private 
physician, D. M. D., M.D.  Dr. D. concluded that, although 
the veteran reported some symptoms of PTSD, he did not report 
all the symptoms that were required to meet the diagnostic 
criteria in the DSM-IV.  Therefore, Dr. D. did not render a 
diagnosis of PTSD.  The diagnoses given by Dr. D. included 
depressive disorder not otherwise specified; panic disorder 
without agoraphobia; and personality disorder not otherwise 
specified.  Dr. D. concluded that the veteran's depressive 
disorder began soon after he left the service in July 1972.  
Dr. D. stated that he did not believe the veteran's current 
psychiatric disorder was etiologically related to his time in 
active service.  Dr. D. also reported that he had read the 
June 1994 treatment summary of VA clinical psychologist, J. 
B., Ph.D., and psychology resident, B.N., and Dr. D. stated 
that he was unable to comment on their conclusion that some 
of the veteran's difficulties were due to traumatic 
experiences which occurred during service because he had not 
interviewed the veteran in 1994.  Dr. D. stated that he did 
not believe there was any significance to the veteran's 
having been hospitalized within three months of his 
separation from active service.  Even though the veteran 
mentioned having been involved in a race riot in service 
during that hospitalization, Dr. D. stated that it was highly 
unlikely that that was the cause of the veteran's admission 
for depression at the private hospital in 1972.

Throughout 2001, the veteran continued to be treated for his 
mental disorders, diagnosed as PTSD and major depressive 
disorder, at a mental hygiene clinic in a VAMC.  In September 
2001, a VA staff psychiatrist, S. G., M.D., indicated that it 
was as likely as not that the veteran's PTSD symptoms were 
directly related to incidents that occurred during his 
service in Hawaii and California.  

Throughout 2002, the veteran continued outpatient treatment 
for PTSD and major depressive disorder at the VAMC mental 
hygiene clinic, and he also was hospitalized from February to 
April 2002 at the VAMC for treatment of these disorders.  In 
an August 2002 treatment note, a VA psychologist, C. W. N., 
Ph.D., stated that,in reviewing the veteran's past medical 
reports including the reports from the private hospital in 
1972, there was strong and consistent evidence that 
significant mental problems emerged a few months after 
discharge from service, the severity and intensity of which 
had increased and decreased over the years.  Dr. N. noted 
that how best to charachterize or diagnose the veteran's 
particular mental and functional problems was unclear, but 
that all of the various diagnoses rendered seemed reasonable 
possibilities with the exception of the diagnosis of 
borderline personality disorder and the statement that such 
disorder was present before military service.  Dr. N. stated 
that it was possible for someone in later adult life to meet 
the criteria for borderline personality disorder without 
early life dysfunction, and that this was seen in many 
chronic PTSD cases.  

In another August 2002 treatment note from Dr. G., the VA 
staff psychiatrist, the diagnosis of depression/PTSD was 
continued.  Dr. G. specifically noted that he had reviewed 
the records from the veteran's first psychiatric 
hospitalization within three months of his discharge from the 
military and noted that the diagnosis at that time was 
anxiety neurosis.

In another August 2002 treatment note from C. T. E., a 
psychiatric clinical nurse specialist, Ms. E. noted that the 
veteran had problems with low self-esteem, symptoms of 
depressed mood, anxiety attacks, sleep disturbance, distorted 
thinking, and difficulty concentrating.  She stated that the 
veteran was severely impaired socially and had not been able 
to function in a job since his military service for any 
significant length of time.  She noted that, although the 
experiences he suffered in the military were controversial 
and not combat related, the veteran exhibited significant 
symptoms of depression and PTSD directly related to these 
experiences.

In treatment note dated in April 2003 from Dr. G., the VA 
staff psychiatrist, the diagnoses of PTSD; major depressive 
disorder, recurrent, moderate; and psychotic disorder not 
otherwise specified, were rendered.

At the October 2003 Board hearing, the veteran testified 
about the stressful events he experienced in service.


	(CONTINUED ON NEXT PAGE)

Analysis.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  Developmental defects 
such as personality disorders are not diseases or injuries 
within the meaning of the law applicable to establishing 
service connection for a disability.  38 C.F.R. § 3.303(c).

Service connection for certain diseases, such as psychoses, 
may be established on a presumptive basis by showing that 
such a disease manifested itself to a degree of 10 percent or 
more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  In such cases, the disease is presumed under the 
law to have had its onset in service even though there is no 
evidence of such disease during the period of service.  
38 C.F.R. § 3.307(a).  

A particular VA regulation, 38 C.F.R. § 3.304(f), pertains to 
claims for service connection for PTSD.  This regulation was 
amended in June 1999 and again in March 2002 while the appeal 
in this case was still pending.  38 C.F.R. § 3.304(f).  The 
1999 revisions were made effective from March 1997.

Prior to the June 1999 revisions, section 3.304(f) required 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressors actually occurred, and a link, established 
by medical evidence between current symptomatology and the 
claimed in-service stressor.  The regulations also provided 
that, if the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).  

The 1999 revised version of section 3.304(f) changed the 
first requirement that there be medical evidence establishing 
a "clear diagnosis" of the condition to requiring medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a), that is, a diagnosis under 4th edition 
of the Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV).  38 C.F.R. §§ 3.304(f), 4.125(a) (2003).  The other 
requirements and provisions of the regulation were unchanged.  
The 2002 revisions added a section concerning the type of 
corroborating evidence needed to verify an allegation of 
personal assault in service.  

Service connection may be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the veteran.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Abernathy v. Principi, 3 Vet. 
App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 
622 (1992); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); 
Ohland v. Derwinski, 1 Vet. App. 147, 149 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter 
involved in a claim for VA benefits, the Board shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

In this case, the Board notes that the evidence in this case 
establishes that the veteran has a current psychiatric 
disability, variously diagnosed as major depressive disorder, 
depression, and PTSD.  Less frequently, diagnoses have been 
rendered indicating the presence of a psychoses or psychotic 
disorder, but the evidence relevant to the period within one 
year after service, i.e., the reports from the private 
hospital dated in 1972, do not indicate the presence of a 
psychosis, and therefore service connection is not warranted 
for a psychosis based on the presumptions in the law provided 
for psychoses manifesting to a certain disabling degree 
within a year from service discharge.  38 C.F.R. §§ 3.307, 
3.309(a).  Moreover, although the medical evidence 
consistently shows diagnoses of a personality disorder from 
as early as 1972, personality disorders are not diseases or 
injuries within the meaning of the law applicable to 
establishing service connection for a disability, and 
therefore the disabling effects resulting from a personality 
disorder may not be service-connected.  38 C.F.R. § 3.303(c).

With regard to a current psychiatric disorder, variously 
diagnosed as major depressive disorder, depression, and PTSD, 
however, the Board notes that, although the medical evidence 
in this case reflects that examiners disagree as to whether 
this current psychiatric disorder is either the continuation 
of mental disorder begun in service or the result of 
traumatic experiences in service, as opposed to its having 
had its onset after service or its being the result of some 
factors other than traumatic experiences in service, the 
Board finds that the evidence is in approximate balance as to 
this material issue.  Although no evidence has been obtained 
to support the veteran's statements as to the occurrence of 
the stressful events he alleges to have experienced in 
service, the Board notes that he reported that he was 
involved in the riot in service to examiners at the private 
hospital shortly after service in 1972, and this notation by 
the private examiners was not taken in connection to any 
claim for VA benefits at that time.  Therefore, the Board 
notes that these private treatment records support the 
credibility of the veteran's statement.  Moreover, in 
addition to the opinions rendered by examiners who believe 
that veteran's current psychiatric disorder is likely to have 
begun during military service, the Board finds persuasive the 
evidence of treatment for anxiety neurosis in September 1972, 
only two months after the veteran's discharge from a four-
year period of active duty as indicating the likelihood that 
a psychiatric disorder had its onset in service or resulted 
from some incident in service.

Giving the benefit of the doubt to the veteran, the Board 
finds, therefore, that a current psychiatric disorder, 
variously diagnosed as major depressive disorder, depression, 
and PTSD, is the result of a psychiatric disease begun in 
active service or of events experienced in active service.  
Accordingly, the Board concludes that a current psychiatric 
disorder, variously diagnosed as major depressive disorder, 
depression, and PTSD, was incurred in active service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.




ORDER

Service connection for a psychiatric disorder, variously 
diagnosed as major depressive disorder, depression, and PTSD, 
is granted.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



